DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 7/21/21.
	Applicant’s amendment to claim 1 is acknowledged.
	Claims 1-20 are pending and claims 6, 8, 9, 19 and 20 are withdrawn.
	Claims 1-5, 7 and 10-18 are subject to examination at this time.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In clam 1, lines 3-4, the limitation “a dielectric structure…not overlapping the light emitting parts” is indefinite in view of Applicant’s figs. 1A, 1C and 2B.  In these figures, the dielectric structure (DES) overlaps the light emitting parts (LE1, LE2, LE3) along the entire side surface.  Thus, the recitation the dielectric structure does not overlap the light emitting parts fails to particularly point out and distinctly claim the subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipate by Iguchi et al., WIPO Publication No. WO 2019/053923 A1.

Iguchi anticipates:
1.  A light emitting device comprising (see figs. 1-2, also see fig. 14): 

	a dielectric structure (e.g. 18 in region 2) disposed outside the light emitting structure and not overlapping the light emitting parts (e.g. Dielectric structure 18 does not overlap the top surface of the light emitting parts.  Also see the 35 USC 112 rejection above.); and 
	a plurality of pads (e.g. There are four pads 30 in region 1.) disposed on a first surface of the light emitting structure (e.g. 13/14/15 in region 1) and electrically coupled with the light emitting parts (e.g.  Four mesas corresponding to four light emitting parts in region 1.), 
	wherein outer sidewalls of the pads (30) are disposed in a region defined by the light emitting structure and the dielectric structure (e.g. The pads 30 are situated in a combined area of the light emitting structure and dielectric structure.), 
	wherein at least one of the pads extends to a first surface (e.g. top surface) of the dielectric structure (e.g. The pad 30 on right closest to region 2 is a three-dimensional structure so it extends to the right side (e.g. along x-axis) toward the dielectric structure 18 in region 2.), and 	
	wherein the first surface (e.g. top surface) of the dielectric structure (e.g. 18 in region 2) is coplanar with the first surface of the light emitting structure (e.g. 13/14/15 in region 1).  See Iguchi at Abstract and English machine translation at pages 5-7 and 19, figs. 1 and 14, also see pages 1-30, figs. 1-21.

2.  The light emitting device according to claim 1, wherein remaining pads (e.g. The remaining three pads 30 on left farthest from region 2.) on except the at least one pad (e.g. The pad 30 on right closest to region 2.) that extends to the dielectric structure (e.g. 18 in region 2) are disposed within the light emitting structure (e.g. 13/14/15 in region 1), pages 5-7, fig. 1.


	 a first portion (e.g. vertical portion of 30) disposed on the first surface of the light emitting structure and having a first width; and 
	a second portion (e.g. horizontal portion of 30) extending from the first portion to the first surface of the dielectric structure and having a second width greater than the first width, pages 5-7, fig. 1.

4.  The light emitting device according to claim 3, wherein remaining pads (e.g. The remaining three pads 30 on left farthest from region 2) except the at least one pad that extends to the dielectric structure have a third width greater than the first width (e.g. The remaining three pads 30 have a horizontal portion with a third width greater than the first width that is the vertical portion of 30.), pages 5-7, fig. 1.

5.  The light emitting device according to claim 1, wherein the at least one pad (e.g. The pad 30 on right closest to region 2.) that extends to the dielectric structure (e.g. 18 in region 2) comprises:
	 a first portion (e.g. vertical portion of 30) disposed on the first surface of the light emitting structure and having a first area; and 
	a second portion (e.g. horizontal portion of 30) extending from the first portion to the first surface of the dielectric structure and having a second area greater than the first area, pages 5-7, fig. 1.



10.  The light emitting device according to claim 1, wherein: 
	the light emitting structure (e.g. 13/14/15 in region 1) is formed in plural (e.g. Fig. 2 shows there are plural light emitting structures.  One light emitting structure in one full square at top and a second light emitting structure in another square at bottom shown truncated in the drawing.) ; 
	the dielectric structure (e.g. 18 in region 2) is disposed between the light emitting structures; and 
	the at least one pad that extends pad (e.g. The pad 30 on right closest to region 2.) to the first surface (e.g. top surface) of the dielectric structure is electrically coupled (e.g. through 40/51/50) with at least one of light emitting parts of a neighboring light emitting structure, , pages 5-7, figs. 1-2.

12.  The light emitting device according to claim 1, wherein the light emitting structure (e.g. 13/14/15 in region 1) comprises a first light emitting part, a second light emitting part, and a third light emitting part (e.g.  Four mesas corresponding to four light emitting parts in region 1.) each including a first-type semiconductor layer (10), an active layer (11), and a second-type semiconductor layer (12), pages 5-7, fig. 1.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipate by Iguchi et al., WIPO Publication No. WO 2019/053923 A1.

Iguchi anticipates:
1.  A light emitting device comprising (see fig. 14): 

	a dielectric structure (e.g. 18+27e in region 2) disposed outside the light emitting structure and not overlapping the light emitting parts (e.g. Dielectric structure 18+27e does not overlap the top surface of the light emitting parts.  Also see the 35 USC 112 rejection above.); and 
	a plurality of pads (e.g. There are four pads 30 in region 1.) disposed on a first surface of the light emitting structure (e.g. 13/14/15 in region 1) and electrically coupled with the light emitting parts (e.g.  Four mesas corresponding to four light emitting parts in region 1.), 
	wherein outer sidewalls of the pads (30) are disposed in a region defined by the light emitting structure and the dielectric structure (e.g. The pads 30 are situated in a combined area of the light emitting structure and dielectric structure.), 
	wherein at least one of the pads extends to a first surface (e.g. top surface) of the dielectric structure (e.g. The pad 30 on right closest to region 2 is a three-dimensional structure so it extends to the right side (e.g. along x-axis) toward the dielectric structure 18+27e in region 2.), and 	
	wherein the first surface (e.g. top surface) of the dielectric structure (e.g. 18+27e in region 2) is coplanar with the first surface of the light emitting structure (e.g. 13/14/15 in region 1);
	further comprising conductive parts (40) disposed on the pads (30) and electrically bonding the pads to a mounting substrate (50), 
	wherein the at least one pad (e.g. pad 30 on right closest to region 2)  is disposed between at least one of the conductive parts (40) and the first surface of the dielectric structure (e.g. 18+27e in region 2).  See Iguchi at Abstract and English machine translation at page 19, fig. 14, also see pages 1-30, figs. 1-21.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
30 September 2021